Citation Nr: 1422964	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-37 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.  The Veteran's claim was later transferred to the RO in Phoenix, Arizona.

A review of the Virtual VA paperless claims processing system reveals that there is a brief submitted by the Veteran's representative, treatment records dated from July 1997 to October 2013, and a May 1995 VA x-ray report.  However, the RO considered these records in the October 2013 statement of the case and the December 2013 supplemental statement of the case.  The Veterans Benefits Management System does not contain any documents in the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that a VA medical opinion was obtained in December 2013.  The examiner concluded that it was less likely than not that the Veteran had a clinically substantiated diagnosis of hypertension during service.  However, she did not address the question of whether his current diagnosis of hypertension may be related to his elevated blood pressure readings in service.  In other words, she did not discuss whether a later diagnosis could be related to service, even if it did not actually manifest therein.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension since service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, including any records dated from March 1995 to July 1997.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note the Veteran's elevated blood pressure readings, referral for a blood pressure check, and prescription for vasotec in service.  The Veteran has also contended that his current hypertension is related to his stress in service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current hypertension is related to his military service, including any symptomatology, treatment, and stress therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  After completing the above actions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



